OPINION OE THE CoÚRT BY
JuDGE LlNDSAY:
Tbis court can perceive no good and valid reason for enforcing tbe sales made by tbe master commissioner in opposition to tbe wishes of tbe appellants. Although tbe judgment under which said sales were made, was entered at their instance it was for their sole benefit, and could only be enforced by their consent. They bad tbe legal right to make partition of tbe property after tbe judgment, and their deeds vested each grantee with a perfect title to tbe estate conveyed.
Before tbe sale by tbe commissioner was completed by execution of bonds by tbe purchasers be was- notified that tbe partition bad been made, and that tbe parties did not wish tbe *58judgment executed. This information be doubtless imparted to said purchasers, but whether he did or not 'they were nothing more than preferred bidders. It was still within the power of the chancellor to reject their bids. The appellants were somewhat derelict in not preventing the sales, but as neither of them were present when the sales were made either in person or by attorney they are not directly responsible for the action of the purchasers. The confirmation of the sales under the circumstances will work a great hardship upon appellants, a hardship they ought not to suffer, when it can be averted without divesting appellees of any vested rights or even of depriving them of speculations to be made upon the property bid for. They claim and the, proof offered by them conduces to show that they bid not only the fair value for the property but even more than this. If such be the case they will lose nothing by having their bids rejected.

Stevenson, for appellant,

Robinson, for appellee.
court confirming the commissioner’s report is reversed, and the cause remanded with instructions to sustain the exceptions to such report, and cancel the purchase bonds. A reasonable allowance should be made to the master for making' the sale.